NONPRECEDENTIALȱDISPOSITION
                            Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                     Fed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                                  SubmittedȱOctoberȱ5,ȱ2009
                                   DecidedȱOctoberȱ6,ȱ2009

                                            Before

                             WILLIAMȱJ.ȱBAUER,ȱCircuitȱJudge

                         ȱȱȱ ILANAȱDIAMONDȱROVNER,ȱCircuitȱJudge

                         ȱȱȱ DIANEȱS.ȱSYKES,ȱCircuitȱJudge

No.ȱ08Ȭ3821
                                                     AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
UNITEDȱSTATESȱOFȱAMERICA,                            CourtȱforȱtheȱNorthernȱDistrictȱofȱIndiana,
     PlaintiffȬAppellee,                             SouthȱBendȱDivision.ȱ

       v.                                            No.ȱ3:08ȬCRȬ00066

RAYSHAWNȱA.ȱHOLLOWAY,                                RobertȱL.ȱMiller,ȱJr.,
     DefendantȬAppellant.                            ChiefȱJudge.

                                          OȱRȱDȱEȱR

       RayshawnȱHollowayȱpleadedȱguiltyȱtoȱtwoȱcountsȱofȱbankȱrobbery.ȱȱSeeȱ18ȱU.S.C.
§ȱ2113(a).ȱȱInȱhisȱpleaȱagreement,ȱheȱpromisedȱtoȱforgoȱanyȱappealȱofȱhisȱconvictionȱor
sentence.ȱȱTheȱdistrictȱcourtȱsentencedȱhimȱtoȱconcurrent,ȱ120Ȭmonthȱtermsȱof
imprisonment.ȱȱHollowayȱappeals,ȱbutȱhisȱappointedȱcounselȱhasȱmovedȱtoȱwithdraw
becauseȱheȱcannotȱidentifyȱanyȱnonfrivolousȱargumentȱtoȱpursue.ȱȱSeeȱAndersȱv.ȱCalifornia,
386ȱU.S.ȱ738ȱ(1967).ȱȱHollowayȱopposesȱdismissalȱofȱhisȱappeal.ȱȱSeeȱCIR.ȱR.ȱ51(b).ȱ

        InȱhisȱRuleȱ51(b)ȱresponse,ȱHollowayȱproposesȱtoȱchallengeȱhisȱsentenceȱbutȱinforms
usȱthatȱheȱdoesȱnotȱwishȱtoȱhaveȱhisȱguiltyȱpleaȱsetȱaside.ȱȱCounselȱthusȱappropriatelyȱomits
anyȱdiscussionȱaboutȱtheȱadequacyȱofȱtheȱpleaȱcolloquyȱorȱtheȱvoluntarinessȱofȱtheȱguilty
plea.ȱȱSeeȱUnitedȱStatesȱv.ȱKnox,ȱ287ȱF.3dȱ667,ȱ670Ȭ71ȱ(7thȱCir.ȱ2002).ȱȱButȱbecauseȱtheȱappeal
waiverȱinȱtheȱpleaȱagreementȱstandsȱorȱfallsȱwithȱtheȱguiltyȱplea,ȱUnitedȱStatesȱv.ȱWilson,
No.ȱ08Ȭ3821                                                                               Pageȱ2

481ȱF.3dȱ475,ȱ483ȱ(7thȱCir.ȱ2007);ȱUnitedȱStatesȱv.ȱNave,ȱ302ȱF.3dȱ719,ȱ721ȱ(7thȱCir.ȱ2002);
UnitedȱStatesȱv.ȱHare,ȱ269ȱF.3dȱ859,ȱ860Ȭ61ȱ(7thȱCir.ȱ2001),ȱanyȱappellateȱissueȱconcerning
Holloway’sȱsentenceȱwouldȱbeȱfrivolous.ȱȱ

       Accordingly,ȱweȱGRANTȱcounsel’sȱmotionȱtoȱwithdrawȱandȱDISMISSȱtheȱappeal.ȱȱ